Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Following an arbitration hearing pursuant to Civil Service Law § 75, claimant was discharged from his employment as a bus operator for the New York City Transit Authority due to misconduct. The arbitrator found that claimant’s assault on a passenger in retaliation for the passenger swatting him on the head with informational pamphlets constituted unacceptable *935conduct warranting his dismissal. The Unemployment Insurance Appeal Board, adopting the arbitrator’s factual conclusion, ruled that claimant’s conduct constituted disqualifying misconduct. Inasmuch as claimant was afforded a full and fair opportunity to litigate the issue of his misconduct at the arbitration hearing, the Board was bound by the factual findings of the arbitrator (see, Matter of Rimko [New York City Tr. Auth.—Sweeney], 244 AD2d 695). Given the arbitrator’s findings, we conclude that substantial evidence supports the Board’s decision that claimant was disqualified from receiving benefits (see, Matter of Lubin [Sweeney], 244 AD2d 755, lv denied 91 NY2d 810).
Cardona, P. J., Mercure, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.